Honorable James E. Barlow           Opinion No. c-695
      Criminal Dlstrlct Attorney
      Bexar   county                      HE:   Whether the County
      San Antonio, Texas                        Clerk has the duty
                                                to record a deed con-
      ATTN: Mr. Vernon T. Sanford, Jr.          veylng real property
            Assistant Criminal District         located within a sub-
              Attorney                          division in the absence
            County Affairs Section              of proof   that   Article
                                                974a, V.C.S., has been
                                                complied with and re-
      Dear Mr. Barlow:                          lated questions.
           In your recent letter, you requested an Attorney General’s
      Opinion with reference to problems arising as a result of the
      failure of subdividers of land within the corporate limits or
      extraterrltorlaljurisdictionof the City OS San Antonio to re-
      cord maps or plats of aubdlvlsionaor re-eubdivlaiona.
           In that connection, you stated that such subdividershave
      been “selling their subdivided lots by means of deeds referring
      to an unrecorded plat Sollowed by a metes and bounds description
      and sometimes by means of deeds containing only a metes and
.-.   bounds description” (without any reference to the unrecorded
      pl&ta reflecting subdividedacreage out of which the tracts con-.
      veyed by such deeds are carved); and you ask if the County Clerk
      la required, upon request, to file and record such deeds, when
      properly acknowledged, under the provisions of Article 6626,
      Vernon’s Civil Statutes, or if the County Clerk, prior to filing
      such deeds, Is burdened with the duty to determine the location
      of the land covered by such deeds and, upon determining that
      such land is located within the city or extraterritorial Juris-
      diction thereof, to refuse to file and record such deeds until
      the provisions of Article g4a, Vernon’s Civil Statutes,  iS
      applicable, are complied with.
           When requested to file and record any deed, including
      “deeds referring to an unrecorded plat followed by a metes and
      bounds description” or I’deedacontaining only a metes and bounds
      description” (without any reference to the unrecorded plats re-
      flecting subdlvlded acreage out OS which the tracts covered by
      such deeds are carved), the County Clerk is governed by the pro-
      visions of said Article 6626, the pertinent portions of which
      are as follows:
                                 -3346-
.   -
                                                    L-1


        Honorable James E. Barlow, page 2 (C-695)


                 "The Sollowlng Instrumentsof writing which
            shall have been acknowledgedor proved according
            to law, are authorized to be recorded, viz: all
            deeds, . . . or other Instrumentsof writing con-
            cerning any lands or tenements, . . . provided,
            however, that In cases of aubdlvlalonor re-aub-
            dlvlalon of real property no map or plat of any
            such subdivision or re-subdivisionshall be filed
            or recorded unless and until the same shall have
            been authorized by the CommissionersCourt of the
            county In which the real estate'Is situated by
            order duly entered In the minutes of said Court,
            except in cases of the partition or other subdl-
            vision through a court of record; provided that
            where the real estate Is situated within the cor-
            porate limits or within five miles of the corpor-
            ate limits of any incorporatedcity or town, the'
            governing body thereof or the ,cltyplanning com-
            mission, as the case may be, as provided in Artl-
            cle g4a, Vernon's Texas Civil Statutes, shall
            perform the duties hereinaboveImposed upon the
            'CommlssIoneraCourt.n
             Said Article 6626 clearly authorizes the recording of all
        properly acknowledged deeds, Including-suchdeeds containing
        the types of descriptions referred to hereinabove.
             In that regard, the Sollowlng holding reflects the duty
        placed upon the County Clerk:
                 '"It la the duty of the county clerk to re-
             cord all deposited written Instrumentsauthorized,
             required or permitted to be recorded in his office.
                  "The clerk's mlnlsterlalduty to record la
             properly enforced by mandamus." Turrentlne vs.
             Iaaane, 389 S.W.2d 336 (Tex.Clv.App.,1965).
             Prior to the filing and recording of maps or plats of aub-
        divisions or re-subdlvlslons,said Article 6626 requires proper
        authorization of such maps or plats In the manner therein set
        forth; however, no prior authorizationIs therein required as
        a prerequisite to the filing and recording of any other lnatru-
        ments of writing (specificallyIncluding deeds) concerning any
        lands or tenements.    -
             Furthermore, said Article 97&a, and Article 427b, Vernon's
        Penal Code, to which you referred In your aforementioned letter,
        provide for the Imposition of certain duties only In connection
        with the preparation, filing and recording of plans, maps, plats
                                  -3347-
                                                     ,
&-’   .

          Honorable James E. E&Wow, page 3 (c-695)


          or replata of aubdlvlalona or additions and not ln,any con-
          nection whatsoever with deeds.
               Finally, Article 1137h, Vernon's Penal Code, which you
          also mentioned In your letter to this office, makes any party
          "subdividing or re-subdividingany real estate" guilty  of a
          misdemeanor IS such party uses "the aubdlvlslon~aor re-aub-
          division's description In any deed of conveyance or contract
          of sale delivered to a purchaser unless and until the map
          and plat of such aubdlvlalon or re-subdivisionshall have
          been duly authorized (as therein provided) and such map and
          plat thereof has actually been filed for record with the
          Clerk of the County Court of the county in which the real
          estate Is situated." Said Article 1137h la applicable, there-
          Sore, only to parties subdividing or resubdlvldlngreal estate
          and Is not applicable to County Clerks In the performance of
          their official duties. As to such parties subdividing and
          resubdlvldlng real estate, it should also be noted that said
          Article 1137h provides for a Sine and/or conflnement~lnthe
          county jail upon conviction of such misdemeanor.
               In answer to your request for clarlSlcatlonof Attorney
          General's Opinion No. V-934 (1949) wherein It Is stated that
          the owner of a subdivision "Is not authorized to subdivide
          his tract unless he complies with the provisions of (said
          Article) gi'4a;"and, "IS the owner falls to make a map or
          plat as required, the County Clerk should refuse to record
          the field notes submitted to his office," It Is our opinion
          that the field notes of a subdivision cannot be recorded in
          the plat records unless the field notes are accompanied by
_H-       a duly authorized map or platof such subdivision for record-
          ing, and It Is our further oprnlon that the term "field notes"
          as used therein does not refer to or mean metes and bounds
          &;;rlptlona contained In deeds of conveyance or contracts of
              .

                                   SUMNARY
                    The County Clerk is re ulred by the
                    provisions of Article B626, V.C.S.,
                    to file and record upon request prop-
                    erly acknowledged deeds, notwlthstand-
                    lng a failure of compliance with the
                    provisions of Article q4a, V.C.S.,
                    with reference to the recordatlon of
                    plats (or plans, maps or replats) of

                                    -3348-
.   .3       *                                                   ..,

                     I
         .       .




                     Honorable James E. Barlow, page 4 (c-695)


                                 subdlvlalona or additions, out of
                                 which the tracts of land deacrlbed
                                 In such deeds are carved.
                                                    Very truly yours,
                                                    WAQOONERCARR




                                                      Assistant Attorney General
                     CDJjr/lre
                     APPROVED:
                     OPINION COMMITTEE
                     W. V. Geppert, Chairman
                     Larry Craddock
                     John Reeves
                     Pat Bailey
                     Roger Tgler
                     APPROVED FOR THE ATTORNEY GENERAL
                     By: T. B. Wright




                                                 -3349-